DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.  Claims 11, 12, 14, and 17-19 are pending.  

Claim Objections
Claims 11, 12, 17, and 18 are objected to because of the following informalities:  
Claim 11, line 22: “the arithmetic unit” lacks antecedent basis in the claims.
Claim 12, lines 1-2: “the arithmetic unit” lacks antecedent basis in the claims.
Claim 17, line 2: “the arithmetic unit” lacks antecedent basis in the claims.
Claim 18, line 2: “the arithmetic unit” lacks antecedent basis in the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arithmetic device” in claims 11 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  See MPEP 2164.08(a)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (US Publication No. 2009/0019410).
Yoshizawa teaches:
Re claim 11.  A method executed by an arithmetic device configured to actuate a robot hand to transport an object from a first position to a second position (Figures 1 and 2; paragraph [0032]: “path generating device 1 is constructed of a computer”; and paragraph [0045]: “grasps a glass”), the method comprising: 
calculating, by the arithmetic device, the first position and the second position satisfying first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculating, by the arithmetic device, one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generating, by the arithmetic device, a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”); and 
actuating, by the arithmetic device, the robot hand to transport the object from the first position of the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), 
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic unit calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ).

Re claim 12.  Wherein the arithmetic unit calculates the first position and the second position on a route between the first position and the second position satisfying the first conditions in the step of calculating the first position and the second position (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”; and paragraphs [0053-0055]).

Re claim 19.  An arithmetic device configured to actuate a robot hand to transport an object from a first position to a second position (Figure 1; paragraph [0032]: “path generating device 1 is constructed of a computer”),
wherein the arithmetic device is configured to: 
calculate the first position and the second position satisfying first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculate one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second3Kennosuke HAYASHIAppl. No. 16/618,818TM1.110.0002.PC Response to the Non-Final Office Action of September 13, 2021position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generate a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”), 
actuate the robot hand to transport the object from the first position to the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), 
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic device calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Publication No. 2009/0019410) as applied to claim 11 above, and further in view of Kamiya (US Publication No. 2007/0030271).
The teachings of Yoshizawa have been discussed above.  Yoshizawa fails to specifically teach: (re claim 14) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 14) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Yoshizawa further teaches:
Re claim 17.  Wherein the arithmetic unit changes the information related to the intermediate position at the one intermediate point so that a potential value of an evaluation function decreases, wherein the potential value of the evaluation function increases as the distance from the first position becomes shorter, and the potential value of the evaluation function decreases as the distance to the second position becomes shorter (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration qG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qG than the already determined point qk, thus satisfying the claimed evaluation function.).

Re claim 18.  Wherein the arithmetic unit changes the information related to the intermediate position at the one intermediate point so that the intermediate position at another intermediate point heads towards the second position along a directed graph (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration qG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qG than the already determined point qk, thus satisfying the claimed evaluation function.).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 3/2/2022, with respect to the objection to claims 11, 14, and 19; the rejection under 35 U.S.C. § 101 of claims 11, 12, 14, and 17-19; and the rejection of claims 17 and 18 under 35 U.S.C. § 112(d) have been fully considered and are persuasive.  The objection to claims 11, 14, and 19; the rejection under 35 U.S.C. § 101 of claims 11, 12, 14, and 17-19; and the rejection of claims 17 and 18 under 35 U.S.C. § 112(d) have been withdrawn. 

Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.  Applicant argues, on pages 7-9, Yoshizawa fails to teach:
the arithmetic unit calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point 

However, Yoshizawa teaches: at paragraph [0045], the robotic arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  At paragraphs [0053 and 0058], planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  At Figure 9 and paragraphs [0075-0077], an interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 and this interpolated configuration qr is projected onto the constraint surface V so as to prevent water in the glass from spilling out.  That is, the robotic system determines a new path point with a changed position that satisfies a constraint that the grasped glass is held horizontal.  Holding the glass horizontal is maintaining a posture of the glass and the gripping hand.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664